        19-13895-jlg        Doc 288    Filed 07/08/20 Entered 07/08/20 15:37:52           Main Document
                                                    Pg 1 of 3
                                 KASOWITZ BENSON TORRES                           LLP
                                                                                                       ATLANTA
                                                                                                      HOUSTON
                                                                                                    LOS ANGELES
                                                                                                        MIAMI
EHERSCHMANN@KASOWITZ.COM                                                                               NEWARK
                                                                                                      NEW YORK
                                                                                                   SAN FRANCISCO
                                                                                                   SILICON VALLEY
                                                                                                   WASHINGTON DC




                                                                       July 8, 2020

        BY ECF

        Honorable James L. Garrity, Jr.
        United States Bankruptcy Judge
        United States Bankruptcy Court
        Southern District of New York
        One Bowling Green
        New York, NY 10004

                           Re:    Orly Genger, Case No. 19-13895-jlg

        Dear Judge Garrity:

                I write to respectfully request an on-the-record court conference – as promptly as possible
        – to address the following blatant and, indeed, astonishing and outrageous, recent violations of
        court orders, including this Court’s June 5, 2020 Confidentiality and Protective Order, by Sagi
        Genger (“Sagi”), Dalia Genger (“Dalia”) and John Dellaportas (“Dellaportas”). I learned of the
        dissemination of these documents and testimony yesterday evening and this morning while
        reviewing Sagi and Dalia’s joint document production, which Mr. Dellaportas recently produced
        on behalf of Sagi and Dalia in this case, and after being contacted by counsel for other parties
        yesterday and today, who informed me that they had received the information identified herein.

            1. On June 26, 2020, they disseminated copies of my confidential premarital agreement to
               the parties in this case, despite being subject to court orders directing them not to do so.
               The documents in question are Bates stamped Sagi-Dalia 004742-781 (premarital
               agreement); Sagi-Dalia 022070-72 (additional portion of premarital agreement); and
               Sagi-Dalia 023028-66 (another copy of the premarital agreement). As discussed further
               below, this was in direct violation of this Court’s Protective Order.

            2. Also on June 26, 2020, they disseminated copies of Orly Genger’s confidential testimony
               regarding the premarital agreement, which testimony has a filename that states, in all
               capital letters, that it is “CONFIDENTIAL PER COURT ORDER,” a reference to Judge
               Freeman’s February 7, 2019 Protective Order in Case No. 17-cv-8181. Sagi-Dalia
               016200-016355.
19-13895-jlg        Doc 288       Filed 07/08/20 Entered 07/08/20 15:37:52                     Main Document
                                               Pg 2 of 3
KASOWITZ BENSON TORRES LLP
HONORABLE JAMES L. GARRITY, JR.
JULY 8, 2020
PAGE 2 OF 3

    3. Dellaportas and his court reporter have made available to all parties the transcript of the
       deposition that Dellaportas took of me last week concerning the premarital agreement –
       which included testimony explicitly designated on the record as confidential, which could
       be disclosed only to my attorneys and Dellaportas, and during which all others present,
       including Sagi, were excused from the deposition, in direct violation of confidentiality
       restrictions.

    4. Dellaportas has disseminated a series of highly sensitive documents to the parties in this
       case that I produced on an Attorneys’ Eyes Only basis pursuant to Judge Freeman’s
       Protective Order. Sagi-Dalia 022075-82. Dellaportas also produced as a separate file the
       portion of Orly Genger’s deposition in the prior case concerning these Attorneys’ Eyes
       Only documents, despite that testimony also having been designated Attorneys’ Eyes
       Only pursuant to Judge Freeman’s Protective Order. Sagi-Dalia 004069-79.

        I respectfully request that pending a court conference, Sagi, Dalia and Dellaportas should
be ordered to immediately notify everyone who has been provided a copy of these documents
and testimony and direct the recipients to keep them in strict confidence pending further order of
this Court. (I will likewise inform those whom I know received the information).

       This foregoing improper dissemination of my confidential information is in addition to
Sagi and Dellaportas’ recent subpoena to the prior Chapter 7 Trustee, which I discussed with
Your Honor during the status conference on July 2. Sagi and Dellaportas served this subpoena
without providing proper notice to me or any other party (and served it outside the period
provided in this Court’s Scheduling Order for discovery), and it resulted in the premarital
agreement being provided to Rocco Cavaliere, counsel to the current Chapter 7 Trustee, in
addition to all the other third parties who received it from Sagi and Dellaportas last year.

        The dissemination of all these highly confidential documents and testimony cannot be an
accident. Dellaportas certainly never took my confidentiality rights seriously, and it is now plain
that he also does not take court orders seriously. For example, as your Honor will recall, during
the May 21 conference (and as I addressed in my June 5 letter to your Honor) when I raised
concern about Sagi’s prior disclosure of my confidential premarital agreement to third parties in
Texas, Dellaportas responded by literally saying “blah, blah, blah” and later “wah, wah, wah.”
Sagi and Dellaportas’ blatant disregard for my privacy is also demonstrated by Sagi’s illegal use
of investigators, as discussed in prior submissions to the Court (ECF Nos. 240, 242 and 257) and
their repeated disclosure of years of my monthly expenditures from American Express (after
committing in writing that they would redact this information from disclosure, see ECF No.
253).1


1
  Their conduct here is perhaps motivated by Sagi’s personal animus towards me, as demonstrated by his comments
to Michael Oldner, who Sagi arranged to replace Dalia as the trustee for the Orly Genger Trust. Mr. Oldner recently
testified: “[Sagi] said that Eric Herschmann is an asshole, and I can quote him on that. Those were his exact words.”
M. Oldner 6/25/20 Dep. Tr. at 117:20-22; 118:13-14.
19-13895-jlg    Doc 288      Filed 07/08/20 Entered 07/08/20 15:37:52           Main Document
                                          Pg 3 of 3
KASOWITZ BENSON TORRES LLP
HONORABLE JAMES L. GARRITY, JR.
JULY 8, 2020
PAGE 3 OF 3

        This Court has recognized, including during the May 22, 2020 conference, that it is “very
sensitive to the concerns around the [confidentiality of the] prenuptial agreement.” May 22, 2020
Tr. at 5:4-5. The Court also specifically addressed the confidentiality of the premarital
agreement in the June 5, 2020 Protective Order, which states:

       Notwithstanding the provisions of this Confidentiality and Protective Order,
       the pages of the Debtor’s Premarital Agreement produced at the direction of
       Magistrate Judge Freeman shall not be provided to the other parties to this
       case absent further Order of this Court (without prejudice to the right of any
       such party to apply for such Order) and the redacted portions of the motion
       to dismiss brief making reference thereto shall remain redacted.

ECF No. 259 at § 3(e).

        I respectfully submit that the repeated misconduct described herein warrants the most
severe sanctions. See Fed. R. Civ. P. 37(b)(2); Blum v. Schlegel, 108 F.3d 1369 (2d Cir. 1997)
(affirming dismissal of pleading, with prejudice, for violation of protective order and misconduct
during the litigation).

       I appreciate the Court’s attention to this matter.


                                                      Respectfully submitted,

                                                      /s/ Eric Herschmann



cc: All Counsel of Record (by ECF)
